El Juez Asociado Señor Snyder
emitió la opinión del tribunal.
Este caso requiere que determinemos el efecto de la Ley Taft-Hartley sobre la jurisdicción de la Junta Insular de Relaciones del Trabajo para impedir prácticas ilícitas de tra-bajo por parte de los patronos que operan negocios predo-minantemente locales en Puerto Rico.
La Bayamón Transit Company se dedicaba al negocio de transporte de pasajeros en guaguas entre Bayamón y Río Piedras. Luego de radicarse una querella y celebrarse la correspondiente vista, el 22 de mayo de 1947, la Junta insu*295lar dictó una decisión ordenándole a la compañía que cesara y desistiera de (a) intervenir con sus empleados en el ejer-cicio de sus derechos a organizarse entre sí, (b) rehusar nego-ciar colectivamente con la Unión Local de Chóferes de Gfuay-nabo como la representante exclusiva de sus empleados, y (c) ayudar al establecimiento y mantenimiento de la Asocia-ción de Empleados de la Bayamón Transit Company. Asi-mismo se ordenó afirmativamente a la compañía que nego-ciara colectivamente eon la unión de chóferes y que retirara el reconocimiento a la Asociación. El 15 de julio de 1947 la Junta declaró sin lugar una moción de reconsideración. El 24 de julio de 1947 la compañía radicó una petición para que-se revisara la orden de la Junta, todo de conformidad con el artículo 9(2) (ó) de la Ley núm. 130, Leyes de Puerto Rico,, 1945 (pág. 407), según fué enmendada por la Ley núm, 6,, Leyes de Puerto Rico, 1946 ((1) pág. 19). (1)
El-primer error señalado es que la Junta carecía dejurisdicción. A nuestros fines, la fecha en que la Ley Taft— Hartley entró en vigor fué el 22 de agosto de 1947. Cuando la Junta declaró sin lugar la moción de reconsideración el 15 de julio de 1947, la Ley Wagner todavía estaba en vigor. Por tanto examinaremos primeramente el problema de si la Ley Wagner, 29 U.S.C. sees. 151 et seg., le impedía a la Junta insular actuar en este caso.
Haciendo uso de la autoridad conferídale por la cláusula de comercio de la Constitución, el Congreso dispuso en la sección 2(6) de la Ley Wagner que la Junta Nacional tendrá jurisdicción para impedir prácticas ilícitas de trabajo en los. Estados Unidos continentales solamente si tales prácticas afectan el comercio interestatal. Pero el Congreso tiene-poder plenario para legislar para Puerto Rico en virtud de-la cláusula sobre territorios de la Constitución. En conse-cuencia, cuando legisla para Puerto Rico, no lo restringen *296las limitaciones de la cláusula de comércio. Buscaglia v. Ballester, 162 F.2d 805, certiorari denegado, 332 U.S. 816. El Congreso ejercitó este poder plenario sobre Puerto Rico al proveer en la sección 2(6) que la Ley Wagner era apli-cable no solamente a los patronos cuyas operaciones afecta-rsen al comercio interestatal, si que también a los patronos que como la aquí peticionaria operan negocios en Puerto Rico ptíramente locales. N.L.R.B. v. González Padín Co., 161 F.2d 353, 355 (C.C.A. 1, 1947); casos coleccionados en 1 CCH Labor Law Reporter, pág. 1636.
Mientras estuvo vigente la Ley Wagner, Puerto Rico y algunos estados aprobaron leyes regulando las relaciones obreras. Entonces surgió la cuestión de si las juntas estatales y de Puerto Rico tenían jurisdicción concurrente con ia Junta Nacional para impedir prácticas ilícitas de trabajo enumeradas en la Ley Wagner cometidas por patronos sujetos a la Ley Federal. La proposición general que impera aquí es fácil de exponer. Legislación local no en conflicto con una Ley Federal puede ser aprobada cubriendo la misma materia que la Ley Federal a menos que (1) exista una prohibición expresa en la Ley Federal contra acción estatal, o (2!) ia naturaleza de la materia o la legislación Federal haga surgir la inferencia de que se trata de un asunto de la exclusiva incumbencia del gobierno nacional. California v. Zook, 336 U.S. 735, 93 L.ed. 796; Puerto Rico v. Shell Co., 302 U.S. 253; Chabrán v. Bull Insular Line, Inc., 69 D.P.R. 269, 290-92, y casos citados. En cuanto a (2), la dificultad estriba en la aplicación de la regia general a una situación específica.
 Algunas cortes estatales asumieron la posición de que la Ley Wagner ni expresamente ni por implicación prohibía legislación estatal dentro del campo cubierto por dicha Ley. Por consiguiente resolvieron que sus Juntas estatales tenían jurisdicción concurrente• y podían proceder bajo sus leyes locales para decidir casos aun cuando éstos envolvie-*297ran prácticas ilícitas de trabajo comprendidas en la Ley Wagner y cometidas por patronos que estaban sujetos a esta última, siempre y cuando qne la ley local no estuviera en conflicto con la Ley Federal y la Junta Nacional no hubiera asumido jurisdicción en el caso específico. Davega City Radio v. State Labor Relations Roard, 22 N.E.2d 145 (N.Y., 1939); Wisconsin Labor Relations Roard v. Fred Rueping L. Co., 279 N.W. 673 (Wis., 1938). Estos casos llegaron a esta conclusión aun cuando la sección 10(a) de la Ley Wagner disponía que el poder de la Junta para impedir cualquier práctica ilícita de trabajo enumerada en la Ley y que afecte el comercio “será exclusivo, y no será afectado por cualquier otro medio de resolución o prevención que se haya o sea esta-blecido mediante convenio, código, ley o en alguna otra forma. ’ ’
©tras sostenían que la Ley Wagner ocupó el campo y suplantó, por lo menos por implicación, toda legislación esta-tal en cuanto a prácticas ilícitas de trabajo enumeradas en la Ley Wagner y cometidas por patronos sujetos a la ley. Su. teoría fuá que esta regla prevalecía aun donde (1) no había conflicto entre la Ley Federal y las estatales y (2) la Junta Nacional no había asumido jurisdicción. Véase el escolio 6.
La Corte Suprema ha resuelto en una serie de casos que la sección 10(a) de la Ley Wagner no excluyó expresamente acción estatal. Bethlehem Co. v. State Board, 330 U.S. 767; La Crosse Teleph. Corp. v. Wisconsin Empl. Rel. Bd., 336 U.S. 18, 93 L.ed. 265; International Union v. Wisconsin Empl. Rel. Bd., 336 U.S. 245, 93 L.ed. 510, 515; Algoma P. & V. Co. v. Wisconsin Empl.Rel.Bd., 336 U.S. 301, 93 L.ed. 541, 545-46. Dij;o en el caso de Bethlehem a la pág. 771: “El Congreso no ha ereído conveniente fijar aún las más generales normas para la interpretación de la ley, según lo hace a menudo, diciendo que su reglamentación excluirá o no la acción estatal. ’ ’ Pero dijo a la pág. 772: “Por mucho tiempo la regla ha sido que *298la exclusión de acción' estatal puede inferirse de la natura-leza de la legislación y la materia envuelta, si bien está ausente una declaración expresa de tal resultado.” Y pre-dicó sus decisiones anulando resoluciones de Juntas esta-tales en los casos de Bethlehem y La Crosse en los hechos (1) de que la Junta Nacional había asumido jurisdicción en las industrias en cuestión, aun cuando no en estos casos específicos, y (2) que las leyes estatales y Federal disponían diferentes normas de reglamentación para los problemas espe-cíficos ante la corte.(2)
La cuestión precisa de si la Ley Wagner por implicación excluyó la acción estatal, aun donde no había conflicto entre las leyes estatales y Federal y donde la Junta Nacional tenía jurisdicción, pero no la ejercitó, fué expresamente dejada sin resolver por los casos de Bethlehem y La Crosse. En el pri-mero la corte dijo a la pág. 776: “Las Juntas Nacional y Estatales han hecho un esfuerzo encomiable para evitar con-flicto cuándo los estatutos traslapan entre sí. Nada encon-tramos en sus negociaciones, sin embargo, que afecte la in-terpretación del estatuto federal o la cuestión de poder cons-titucional en tanto en cuanto éstas están envueltas en este caso, toda vez que la Junta Nacional no hizo concesión o dele-, gación de poder para tratar este asunto. La elección de la Junta Nacional para declinar jurisdicción en ciertas clases de casos, por motivos económicos o de otra índole, presenta un problema diferente que no decidimos ahora.”
En vista de esta manifestación y del hecho de que los casos *299de Bethlehem y La Crosse fueron expresamente fundamenta-dos en (1) que la Junta Federal asumió jurisdicción y (2) las diferentes normas de reglamentación en las Leyes Federal y estatales para el problema específico, la Corte Suprema de Wisconsin sostuvo lá jurisdicción concurrente de su Junta estatal cuando estuvieran ausentes .estos dos factores. International Union, etc. v. Wisconsin Employ. Rel. Bd., 27 N.W.2d 875, 883 (Wis., 1947). (3) Y esta posición fue fortalecida en aquellas jurisdicciones donde como en Nueva York y Puerto Rico las Juntas Nacional y estatal tenían convenios dispo-niendo la división de trabajo. Ackerman, The Problem of Jurisdiction of National and State Labor Relations Boards, 2 Industrial and Labor Relations Review 360, 364 (abril de 1949); 12 Fed.Reg. 3443; véase escolio 5.
Todos los factores que indujeron a algunas Juntas esta-tales a continuar ejercitando jurisdicción concurrente aun después del caso de Bethlehem, están presentes en este caso. En virtud de la disposición de la sección 2(6) ejercitando el poder plenario del Congreso para legislar localmente para Puerto Rico, la peticionaria si bien dedicada a un negocio enteramente local, estaba sujeta a la Ley Wagner. Las prác-ticas ilícitas del trabajo que específicamente se imputan aquí, están cubiertas tanto por la Ley Federal como por la insular ; pero, hasta donde sepamos, no existen diferencias sustancia-les en sus normas de reglamentación para estas prácticas es-pecíficas.(4) La Junta Nacional no ha asumido jurisdicción *300en este caso específico o en esta industria en general. Y al mismo tiempo en que la Junta insular dictó su orden, un con-venio entre las Juntas Nacional e Insular disponía una divi-sión del trabajo bajo la cual el presente caso caía dentro de la jurisdicción local de la Junta Insular. (5) Por consiguiente asumiremos, sin decidirlo, que mientras la Ley Wagner estuvo en vigor la Junta Insular tenía jurisdicción para dictar la orden que estamos revisando.(6)
Sin embargo, la dificultad es que mientras la solicitud de la compañía para que revisemos la orden de la Junta Insu*301lar estaba pendiente en este Tribunal, la Ley Taft-Hartley, 29 U.S.C. Supp. I, sees. 141 et seq., entró en vigor. En esta Ley la sección 10(a) de la Ley Wagner fue enmendada para .contestar la cuestión que se dejó pendiente en el caso de Bethlehem. Ahora provee que el poder de la Junta Nacio-nal para impedir las prácticas ilícitas de trabajo enumeradas en la ley “no será afectado por algún otro medio de resolu-ción o prevención que se haya establecido o pueda estable-cerse mediante convenio, ley, o en alguna otra forma: Dis-poniéndose, que la Junta tendrá poder mediante convenio con cualquier agencia de cualquier Estado o Territorio para ce-derle a dicha agencia jurisdicción sobre cualesquiera casos en cualquier industria (fuera de minas, manufactura, comunica-ciones, y transportación excepto cuando su carácter sea pre-dominantemente local) aun cuando tales casos puedan envol-ver disputas obreras que afecten el comercio, a menos que la disposición del estatuto del Estado o Territorio aplicable a la determinación de tales casos por tal agencia sea incon-sistente con la disposición correspondiente de este subtítulo o haya recibido una interpretación inconsistente con él.”
Esta disposición se ha interpretado casi uniformemente como que significa que donde un patrono está sujeto a la Ley Taft-Hartley, la jurisdicción de la Junta Nacional en cuanto a prácticas ilícitas de trabajo cubiertas por la Ley Federal es exclusiva, y que una Junta estatal o territorial puede obte-ner jurisdicción sobre las mismas solamente si la Junta Nacional cede jurisdicción a tenor con la sección 10(a). Pittsburgh Rys. Co. Substation O. and M. Emp. Case, 54 A.2d 891 (Pa., 1947); Gerry of California v. Superior Court, 194 P.2d 689 (Cal., 1948); United Office and Professional Wkrs. v. Smiley. 77 F.Supp. 659, 668-69 (Pa., 1948); Food, Tobacco, Agricultural and Allied Wkrs. v. Smiley, 164 F.2d 922 (C.C.A. 3, 1947); Linde Air Products. Co. v. Johnson, 77 F.Supp. 656 (Minn., 1948); Annotations, 174 A.L.R. 1051; 173 A.L.R. 1401, 1427; 2 CCH Labor Law Reporter, págs. 5930-36, y *302casos citados; 1947 Annual Survey of American Law, pág. 539; Somers, Wagner to Taft-Hartley, IX Federal Bar Journal 315, 339; 42 Ill.L.Rev. 500 et seq.; Boadin, Supersedure and the Purgatory Oath under the Taft-Hartley Law, XXIII N.Y.Ú.L.Q. 72, 74-76; Boudin, The Supreme Court and Labor: 1946 Term, 47 Col.L.Rev. 979, 993-94; Teller, Labor Disputes and Collective Bargaining, 1948 Supp. sees. 398.24, 398.135-36, págs. 46, 118-19; Ackerman, supra, pág. 366 et seq.; 49 Col.L.Rev. 858 (junio 1949); véase International Brotherhood, etc. v. Riley, 59 A.2d 476 (N.H., 1948), comen-tado en 62 Harv.L.Rev. 141. Cf. Smith, The Taft-Hartley Act and State Jurisdiction over Labor Relations, 46 Mich.L. Rev. 593, 602 et seq. En su consecuencia, ninguna Junta local puede oír hoy día tales casos sin una cesión de juris-dicción meramente porque la Junta Nacional no haya asu-mido jurisdicción y la ley local no esté en conflicto con la Ley Taft-Hartley en cuanto al problema bajo consideración en el caso específico.
En verdad, es difícil ver cómo podría llegarse al resul-tado contrario. Si el Congreso hubiera tenido por miras de-jarle a las Juntas locales jurisdicción concurrente, no habría sido necesario legislar en cuanto a la cesión de jurisdicción. La disposición para esto .último tiene necesariamente que significar que excepto cuando sea cedida, la jurisdicción de la Junta Nacional es exclusiva.
Creemos que este criterio ha sido vislumbrado por el último párrafo de la opinión en el caso de La Crosse, en 93 L.ed. a la pág. 270; por el dictum en California v. Zook, 93 L.ed. a las págs. 800-01, al efecto de que “cuando se van a excluir las leyes estatales, tan útiles a los funcionarios fede-rales, el Congreso puede decirlo así, como en la Ley Taft-Hartley, 29 U.S.C.A. sec. 160(a) ... ”; y por el lenguaje en el caso de Algoma, 93 L.ed. a las págs. 548-49, en cuanto al significado de la sección 10(a) de la Ley Taft-Hartley.
*303La disposición de la sección 2(6) de la Ley Wagner de que la Junta Nacional tiene jurisdicción sobre negocios locales que operan enteramente en la Isla de Puerto Eico no fue modificada por la Ley Taft-Hartley. Por consiguiente, en virtud de la sección 2(6) no enmendada y de la nueva versión de la sección 10(a), en ausencia de una cesión de jurisdicción, bajo la Ley Taft-Hartley la Junta Nacional tiene jurisdicción exclusiva en Puerto Eico, aun en cuanto a casos donde no hay conflicto entre nuestra Ley y la Ley Federal, sobre todos los patronos — con excepción de corporaciones gubernativas y aquellos que' se dedican a la agricultura — que cometen prácticas ilícitas de trabajo cubiertas por la Ley Federal. Y esto no se afecta por el hecho de que la Junta Nacional no ha ejercitado jurisdicción en el caso específico bajo consideración. (7)
Kn vista de lo anteriormente expuesto, la Junta Insular tiene jurisdicción solamente cuando (1) el patrono comete una práctica ilícita de trabajo o lleva a cabo alguna otra con-ducta que no está enumerada en la Ley Federal pero incluida en la ley local, Algoma P. & V. Co. v. Wisconsin Empl. Rel. Bd., supra, Junta de Relaciones del Trabajo v. N.Y. & P.R. S/S Co., ante, pág. 782; (2) el negocio del patrono está exento bajo la Ley Federal pero sujeto a la Ley Insular, v.g., corporaciones gubernativas y aquellos que se dedican a la agricultura, sección 2(2), (11), Ley núm. 6, Leyes de Puerto Eico, 1946 ((1) pág. 19), 59 Harv.L.Eev. 976, 982; (3) la Junta Nacional cede jurisdicción a la Junta Insular de con-formidad con las condiciones fijadas en la sección 10(a) de la Ley Taft-Hartley. El presente caso no cae dentro de ninguna de estas tres categorías. (8) Por tanto, si la orden *304hubiera sido dictada en este caso luego de aprobarse la Ley Taft-Hartley, estaríamos constreñidos a decidir que la Junta Insular no tenía jurisdicción en el caso toda vez que a la Junta Nacional se le confirió jurisdicción exclusiva sobre el mismo.
Hl próximo problema es si es necesario un resultado diferente donde, como ocurre aquí, la orden de la Junta Insular fué dictada pocas semanas antes de la fecha de vigencia de la Ley Taft-Hartley y estaba j)endiente ante nos mediante solicitud de revisión cuando ésta entró en vigor. En casos algo parecidos la Corte Suprema ha resuelto que Jas resoluciones de la Junta Nacional dictadas bajo la Ley Wagner y pendientes ante las Cortes de Apelaciones en solicitud de que se pusieran en vigor, deben ser reconsideradas por estas últimas cortes a la luz de la Ley Taft-Hartley. N.L.R.B. v. The Pittsburgh Steamship Co., 337 U.S. 656, resuelto el *30520 de junio de 1949; Budd Manufacturing Co. v. N.L.R.B., 332 U.S. 840.
Este problema ha surgido más frecuentemente en relación con uniones de supervisores. Bajo la Ley Wagner los patro-nos venían obligados a negociar con uniones de supervisores. Packard Co. v. Labor Board, 330 U.S. 485. Las secciones 2(3) y 14(a) de la Ley Taft-Hartley relevan a los patronos de esta obligación. Al reconsiderar órdenes de la Junta Nacional dictadas en tales casos bajo la Ley Wagner y pen-dientes de revisión cuando entró a regir la Ley Taft-Hart-ley, las Cortes de Apelaciones y la Junta Nacional han re-suelto que estas resoluciones eran válidas aun después de. empezar a regir la Ley Taft-Hartley, en tanto en cuanto dichas resoluciones eran reparadoras; es decir, en lo que se refiere a ordenar la reposición y paga atrasada por el despido discriminatorio de supervisores que se dedicaron a actividades unionales. Pero aquellas partes de dichas reso-luciones que exigían a los patronos negociar (ton uniones de-supervisores son consideradas como que operan para el futuro» y han sido dejadas sin efecto -por el fundamento de que un patrono no puede ya ser obligado a efectuar talos negocia-ciones en vista de las disposiciones en .-contrario de la Ley Taft-Hartley. N.L.R.B. v. Edward G. Budd Mfg. Co., 169 F.2d 571 (C.C.A. 6, 1948); N.L.R.B. v. Wyandotte Transportation Company, 166 F.2d. 434 (C.C.A. 6, 1948); N.L.R.B. v. E. C. Atkins & Co., 165 F.2d 659 (C.C.A. 7, 1947); Eastern Coal Corp. v. N.L.R.B., 176 F.2d 131 (C.C.A. 4, 1949) 18 L.W. 2009; L. A. Young Spring & Wire Corp. v. N.L.R.B., 163 F.2d 905 (D.C., 1947); Eastern Gas & Fuel Associates v. N.L.R.B., 162 F.2d 864 (C.C.A. 6, 1947); N.L.R.B. v. Sandy Hill Iron & Brass Works, 165 F.2d 660 (C.C.A. 2, 1947); In the Matter of Briggs Manufacturing Company, 75 N.L.R.B. 569; In the Matter of Marshall and Bruce Company, 75 N.L.R.B. 90; In the Matter of Westinghouse Electric Corporation, 75 N.L.R.B. 1; 2 C.C.H. Labor Law Rep*306porter, pág. 6244; 1947 Annual Survey of American Law, págs. 509-12. Cf. N.L.R.B. v. Gate City Cotton Mills, 167 F.2d 647 (G.C.A. 5, 1948).
Huelga determinar si los casos que pusieron en vigor reso-luciones bajo la Ley Wagner en cuanto a reposición y paga atrasada en casos de supervisores aun luego de la fecha en que entró a regir la Ley Taft-Hartley, serían de aplicación aquí. La orden que revisamos no contiene tales disposicio-nes reparadoras; únicamente ordena el procedimiento de negociación colectiva para el futuro. Y, como hemos visto, tanto la Junta como las cortes se han negado a poner en vigor esa clase de resolución, dictada bajo la Ley Wagner, si las disposiciones posteriores de la Ley Taft-Hartley no lo. exigen .así.
Existe un motivo adicional y más decisivo por qué no podemos poner en vigor la. orden de la Junta Insular en este caso.. En los anteriores casos Federales no había 'Cuestión alguna de falta de jurisdicción. La Junta Nacional y las Cortes de Apelaciones continuaron poniendo en vigor la Ley Taft-Hartley igual que lo habían hecho con la Ley Wagner; los únicos cambiosJiabidos lo fueron en las reglas sustantivas que- ponían en vigor. Pero el cambio operado por la sección 10(a) de la Ley • Taft-Hartley fue más drástico, para las. Juntas estatales y la Insular: definitivamente las privó de la jurisdicción concurrente que presumieron tener bajo la Ley Wagner.
La decisión y orden de la Junta en este caso no era firme antes de la fecha en que entró en vigor la Ley Taft-Hartley. Por el contrario, dentro del-término prescrito por ley, la com-pañía nos solicitó la revisión de dicha orden. Mientras es-taba .pendiente el caso ante este Tribunal, empezó a regir la Ley Taft-Hartley. En su consecuencia, aun asumiendo, como hemos hecho, que bajo la Ley Wagner la Junta Insular y este Tribunal tenían jurisdicción hasta dicha fecha, el Con-greso le quitó tanto a la Junta como a este Tribunal, ta-1 *307jurisdicción en todos los casos que estuvieran pendientes en virtud de la sección 10(a) de la Ley Taft-Hartley. Véanse Suárez v. Tugwell, Gobernador, 67 D.P.R. 180, 184-5, y casos citados; Metropolitan Life Ins. Co. v. Wisconsin Labor Relations Board, 297 N.W. 430 (Wis., 1941). Cf. Puerto Rico Ilustrado v. Buscaglia, Tes., 64 D.P.R. 914, 954-57. En con-secuencia carecemos de poder jiara poner en vigor dicha or-den.(9)
Como liemos visto, bajo la Ley Wagner la Junta Nacio-nal-decidió no ejercitar su jurisdicción en algunos casos por razones económicas o porque el patrono estaba dedicado a un negocio predominantemente local. Pero la Junta Nacio-nal tiene ahora jurisdicción- pleiiaria y exclusiva en Puerto Bico. Y la cesión de jurisdicción por la Junta Nacional a la Junta Insular bajo la sección 10(a) de la Ley Taft-Hartley. quizás no puede ser posible debido a diferencias en las dos leyes, nj factible tampoco. ■ Véanse Tercer Informe Anual de la Junta Insular, págs. 5 — 9; Ackerman, supra, pág. 367. Por consiguiente,, en ausencia de tal cesión de jurisdicción, las-relaciones obreras de algunos- de nuestros negocios-esen-cialmente locales, no tendrán reglamentación si la Junta Na-cional continúa la política de rehusar jurisdicción en ciertos casos. -Pero el-remedio para dicha-situación, de necesitarse alguno, sólo puede venir del Congreso.(10)

*308
La decisión y orden de la Junta Insular será dejada sin efecto y el caso devuelto con instrucciones de desestimar la querella por falta de jurisdicción.

El Juez Asociado Señor Negrón Fernández se inhibió.

 Mientras el caso estaba pendiente ante este Tribunal, declaramos con-jugar una moción de la Bayamón Transit Company, Sucesora, para que se-le sustituyera en lugar de la peticionaria.


 En el caso de La Crosse la Corte Suprema consideró el efecto tanto de la Ley Wagner como de la Ley Taft-Hartley sobre leyes estatales. .Reafirmando la doctrina establecida en el caso de Bethlehem, la corte dijo en 93 L.ed. a la pág. 269 que bajo ambos estatutos Federales “La Junta Nacional tenia jurisdicción sobre la industria a que se dedican estos patronos específicos y había asumido el control de sus relaciones obreras en general. Tanto los esta-tutos federales como -los estatales comprendían el mismo nexo y habían provisto diferentes normas para, su reglamentación. Toda vez que los patronos en cues-tión estaban sujetos a reglamentación por la Junta Nacional, vimos la situa-ción plagada de conflicto potencial para permitir la intervención de la agencia estatal, aun cuando la Junta Nacional no hubiera actuado en los casos especí-ficos ante nos.” (Bastardillas nuestras).


 La Corto Suprema confirmó la sentencia en el caso cío International Union en 336 U.S. 245, 93 L.ed. 510. Pero no pasó sobre esto punto. Por el con-trario, basó su decisión de que la Ley de Wisconsin era aplicable en la teoría de que la cuestión envuelta no estaba cubierta por la Ley Federal.
En La Crosse Telephone Corp. v. Wisconsin Empl. Rel. Bd., 30 N.W.2d 241 (Wis., 1947), la corte, siguiendo su opinión en International Union, reiteró su criterio de que la Junta local tenía jurisdicción concurrente. Pero aquí también se dejó pendiente esta cuestión toda vez que la Corte Suprema revocó el caso en 93 L.ed. 265 por el fundamento de que las leyes estaban en conflicto en cuanto al problema específico ante ella.


 Las sanciones adicionales contempladas por la sección 11 de la Ley núm. 130, según fué enmendada por la núm. 6, no constituyen una norma diferente de reglamentación propiamente dicha.


6) En 1945 las Juntas Nacional e Insular otorgaron un convenio de acuerdo con la sección 4(A) ele la Bey Wagner mediante el cual la última entendería de ciertas clases de casos, considerados propios para la Junta Nacional, como agente de la Federal. 10 Fed.Reg. 10130; Primer Informe Anual de la Junta Insular, págs. 11-12. Este convenio fué modificado en 1947 de suerte que un número menor de casos seria resuelto por la Junta Nacional. Segundo Informe Anual do la Junta Insular, págs. 8-9. Pero bajo cualquiera de estos conve-nios, si un caso era tratado como uno de la Junta Nacional, la Junta Insular actuaba meramente como agente de la Federal. Cualquier resolución dictada en tal caso sería por tanto puesta en vigor por la Corte de Apelaciones para el Primer Circuito, y no por este Tribunal.
P'or otro lado, ambos convenios ‘'tenían por miras que todos los otros casos serian resueltos bajo la Ley de Relaciones del Trabajo de Puerto Rico.” El presente caso claramente pertenecía a esta categoría. En conscueneia, en cuanto a tales casos, estos convenios eran sustaneialmente los mismos que el convenio entre las Juntas Nacional y de Nueva York para una división del trabajo. Véase Apéndice a la opinión separada del Juez Frankfurter en Bethlehem, Co. v. State Board, supra, pág. 784 et seq.


 Aun cuando asumimos, sin decidirlo, que tal jurisdicción concurrente existía bajo la Ley Wagner, notamos de paso que después del caso de Bethlehem, cortes de Pensilvania y de Minesota resolvieron lo contrario. Pittsburgh Rys. Co. Substation O. and M. Emp. Case, 54 A.2d 891 (Pa., 1947); Linde Air Produets Co. v. Johnson, 77 F.Supp. 656 (Minn., 1948); 63 Harv.L.Rev. 840, 842, escolio 19.
Algunos comentaristas encontraron en el caso de Bethlehem insinuaciones de que se excluía toda actuación estatal en el campo . que la Ley Wagner cubría. 42 Ill.L.Rev. 500, 501; Somers, The National Labor Relations Board from Wagner to Taft — Hartley. A Study in Transition and Adaption. IX Fed-■erdl Bar Journal 315, 339; Teller, Labor Disputes and Collective Bargaining, sec. 270, págs. 735-6; of. 61 Har-v.L.Rev. 840, 843. En verdad, esta aprensión fue compartida por la opinión separada del Juez Frankfurter en el caso do Bethlehem, págs. 777 et seq. Y aun antes de dielio caso se expresaron dudas en cuanto a la jurisdicción concurrente de Juntas estatales bajo la Ley Wagner. 51 Harv.L.Rev. 722, 735; 33 Ill.L.Rev. 558, 572. Cf. Algoma P. & V. Co. v. Wisconsin Empl. Rel. Bd., supra.


 Si bien no admite que carezca de jurisdicción, el Tercer Informo Anual de la Junta Insular indica a la® págs. 5-9 que no trata de aplicar la ley local en casos cubiertos por la Ley Taft-Hartley.


 Después do empezar a regir la Ley Taft-Hartley, las Juntas Federal o Insular dieron fin a su convenio, descrito en el escolio 5, a partir ' del 24 de octubre de 1947. Al mismo tiempo, expidieron una ‘ ‘ declaración de política ’ ’ *304que lee en parte como sigue '(12 Eed.Reg. 7902, reimpreso en .1 COII Labor Law Reporter, píigs. 1221-3-22) :
“ (e) Por el momento actual, bajo la discreción administrativa conferida a la Junta Nacional de Relaciones Obreras y a su Consejero Regal, os la opinión do la Junta y de su Consejero Legal, que el ejercicio de toda la jurisdicción plenaria sobre todos los asuntos que traten de disputas obreras y de representación en el Territorio de Puerto Rico, especialmente aquellas que envuelvan negocios do operación puramente local, no es administrativamente fac-tible ni deseable. Estos negocios están representados por los siguientes ejem-plos:
i c .v x -x- -x -x x
“Líneas municipales de guaguas y ílota-s de taxímetros.
<<* . * -x * * *
“ (/) P'or tanto procedo que la Junta de Relaciones del Trabajo de Puerto Rico actúe a base de esta declaración en relación con todos los casos que sur-jan en los negocios enumerados arriba o en otros do carácter similar hasta que la Junta Nacional de Relaciones del Trabajo o su Consejero Legal asuman jurisdicción, o hasta que esta declaración sea modificada."
Esta declaración fué expedida después que el presente caso — que envolvía una línea municipal de guaguas — fué resuelto por la Junta Insular. Además, do acuerdo con las págs. 8-9 del Tercer Informe Anual de la Junta Insular, este arreglo ha sido terminado. Lo más importante es que esta acción fué en sustancia un esfuerzo para continuar por lo menos temporalmente, la división del trabajo contemplada por convenios anteriores. Pero no equivalió a una cesión de jurisdicción según lo provee la sección 10(a) de la) Ley Taft-Hartley y por tanto no le podemos otorgar efecto legal en este caso.


 Véase Natelson Bros. v. New York Board, 23 L.R.M. 2524 (N.Y., 1 de abril de 1949) para, una deeisión contraria de una corte inferior de Nueva York Cf. Rothenberg on Labor Relations, págs. 306-8.


 El siguiente comentario se encuentra en 61. Harv.L.Rev. 840, 850: “A la luz de recientes acontecimientos, el futuro de la reglamentación obrera estatal en los negocios que afecten el comercio es opaco. Si, como parece probable, so resuelve quo la Ley Federal ocupa todo el eampoy y se encuentra que po es práctico una delegación en grande escala, aquellos negocios sobre los cuales la JNRT no pueda ejercitar su jurisdicción, quedarán mayormente sin regiamentación, y será imposible la cooperación entre las juntas estatales y la. federal. Es concebible, si bien no probable, que las cortes encontrarán una solución sin la ayuda del Congreso. Si no lo hacen, entonces debiera enmen-darse la Ley Taft-Hartley, permitiendo el control estatal donde el negocio de otra forma quedaría sin reglamentación alguna, y eliminando las restricciones que la sección 10(a) impone al poder de la JNRT para delegar.”